DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The gear lever being arranged on the crank at both the inner end and at the outer end of the crank from claim 1
The additional wing profiles on the crank and/or gear lever from claim 10 (Note: where are the wing profiles that the additional wing profiles add onto?)
The power generating machine from claim 10
The wind turbine or hydroelectric wheel from claim 10
The ventilator, propeller, or rotor from claim 11
The agitator from claim 12
The piston motor or steam engine from claim 13
The spooling device from claim 14
The fitness or rehabilitation device from claim 15
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or 
Claim Objections
Claims 3, 5, 6, and 14 are objected to because of the following informalities:
Claim 3, line 5, recites “the said gear lever” which is grammatically incorrect and should be changed to --said gear lever--.
Claim 5, lines 6-7, recites “the chainwheel-side” which is grammatically awkward and should be changed to --the chainwheel-side spur gear--.
Claim 6, line 3, recites “the said spur gears” which is grammatically incorrect and should be changed to --said spur gears--.
Claim 14, line 2, recites “inor” which is grammatically incorrect and should be changed to --in or--.
Claim 14, line 4, recites “thesame” which is grammatically incorrect and should be changed to --the same--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 10-11, recites “the corresponding other spur gear” which is indefinite because it is unclear exactly which spur gear the Applicant is referring to.  Each gear lever has three toothed spur gears as disclosed in line 8.
Claim 3 recites the limitation "the non-freely rotating pedal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the pedal from claim 1, line 3?  There does not appear to be a previous limitation that discloses that the pedal from claim 1 is non-freely rotatable.  Claim 1, lines 10-11 discloses that “the corresponding other spur gear is non-rotatably connected with a frame or the pedal” which does not appear to explicitly disclose that the pedal is not freely rotatable.
Claim 3, lines 2-3, recites “the spur gear” which is indefinite because it is unclear which one of the two spur gears the Applicant is referring to.  The Applicant has not previously singled out a singular one of the six spur gears from claim 1.
Claim 3, line 3, recites “the gear lever” which is indefinite because it is unclear which one of the two gear levers the Applicant is referring to.  The Applicant has not previously singled out a singular one of the two gear levers from claim 1.
Claim 4 recites the limitation "the pedal side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the effective lever length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “basic” in claim 5, line 4, is a relative term which renders the claim indefinite. The term “basic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a basic stage may not be the same as what another person considers as a basic stage therefore the metes and bounds of the limitation cannot be determined.  What exactly is a basic stage?  Can any stage be a basic stage?  What structure must be present for a stage to be considered a basic stage?
Claim 6 recites the limitation "the gear levers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 discloses two gear levers there is no recitation in claim 5 of a plurality of gear levers.  Per MPEP 608.01(n) “35 U.S.C. 112  indicates that the limitations or elements of each claim incorporated by reference into a multiple dependent claim must be considered separately. Thus, a multiple dependent claim, as such, does not contain all the limitations of all the alternative claims to which it refers, but rather contains in any one embodiment only those limitations of the particular claim referred to for the embodiment under consideration. Hence, a multiple dependent claim must be considered in the same manner as a plurality of single dependent claims”.
Claim 7 recites the limitation "the axle differential" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
35 U.S.C. 112  indicates that the limitations or elements of each claim incorporated by reference into a multiple dependent claim must be considered separately. Thus, a multiple dependent claim, as such, does not contain all the limitations of all the alternative claims to which it refers, but rather contains in any one embodiment only those limitations of the particular claim referred to for the embodiment under consideration. Hence, a multiple dependent claim must be considered in the same manner as a plurality of single dependent claims”.
Claim 8 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 5 discloses a frame there is no recitation in claim 1 of a frame.  Per MPEP 608.01(n) “35 U.S.C. 112  indicates that the limitations or elements of each claim incorporated by reference into a multiple dependent claim must be considered separately. Thus, a multiple dependent claim, as such, does not contain all the limitations of all the alternative claims to which it refers, but rather contains in any one embodiment only those limitations of the particular claim referred to for the embodiment under consideration. Hence, a multiple dependent claim must be considered in the same manner as a plurality of single dependent claims”.
Claim 9 recites the limitation "the spur gear axis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1, line 10, recites “the crank with its rotational spur gear axis” there is no recitation in claim 5 of any axis of a spur gear.  Per MPEP 608.01(n) “35 U.S.C. 112  indicates that the 
The Applicant has amended claims 10-15 to be independent claims which has introduced new 112(b) issues.  The Applicant is advised to amend claims 10-15 to disclose --An arrangement of the crank drive with periodic change in the effective lever length according to claim 1 or 5-- to make it clear that the Applicant is referring to the structure claimed in claim 1 or 5.
Claim 10 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the crank and/or gear lever" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 3-4, recites “in particular’ which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
12 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the gear lever" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the crank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the effective lever length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the larger spur gear" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation discloses a larger spur gear, but claim 15 does not disclose a plurality of spur gears therefore it is unclear what the larger spur gear is larger than.
Claim 15 recites the limitation "the crank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rotational direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiller et al. (US 5,419,572).
Regarding claim 10, Stiller et al. discloses an arrangement of a crank drive with periodic change in the effective lever length, wherein the crank drive is used in or on a power generating machine, a wind turbine or hydroelectric wheel with additional wing profiles on the crank and/or gear lever.
Regarding claim 11, Stiller et al. discloses an arrangement of a crank drive (see Figures 2-6) with periodic change in the effective lever length (see Figures 2-6), wherein the crank drive **[is used in or on a ventilator, propeller or rotor, for powering aircraft, spacecraft or seacraft, wherein the external appearance of the crank drive is shaped entirely or partially as a ventilator, propeller or rotor blade]**.
Regarding claim 12, Stiller et al. discloses an arrangement of a crank drive (see Figures 2-6) with periodic change in the effective lever length (see Figures 2-6), wherein the crank drive **[is installed in or on an agitator for gasses, liquids and solids, for food production, beverage mixing processes, fermentation processes, waste processing in sewage treatment plants and chemical preparation]**.
Regarding claim 13, Stiller et al. discloses an arrangement of a crank drive (see Figures 2-6) with periodic change in the effective lever length (see Figures 2-6), wherein the crank drive with a largely oval circulatory path (see Figure 10) **[is built into a piston motor or a steam engine steam engine]**.

Regarding claim 15, Stiller et al. discloses an arrangement of a crank drive (see Figures 2-6) with periodic change in the effective lever length (see Figures 2-6), wherein the crank drive **[is part of a fitness or rehabilitation device, wherein the larger spur gear of a gear lever is immovably anchored or at least remains largely stationary, and the crank performs a circulating movement opposite the rotational direction of the gear lever]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant disclosed on Page 7 of the Remarks that “Appropriate revised Figures will be filed”.
It is noted that no drawing amendments have been filed by the Applicant.  The Applicant is advised to not add new matter when filing drawing amendments.
The Applicant disclosed on Page 7 of the Remarks that “Applicant notes Examiner’s suggestion to arrange the Specification. At the least, the Cross Reference section has been directed to be added in the Preliminary Amendment filed January 19, 2021.”
The Cross Reference section has been filed, but the Applicant is advised to file a further specification amendment that adds the headings in the manner listed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656